  Case 14-13348         Doc 59     Filed 03/05/19 Entered 03/05/19 12:21:45              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 14-13348
         Michael L Jones Sr
         Angel ME Thomas Jones
                   Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 04/10/2014.

         2) The plan was confirmed on 07/30/2014.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/11/2018.

         6) Number of months from filing to last payment: 54.

         7) Number of months case was pending: 59.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $37,969.00.

         10) Amount of unsecured claims discharged without payment: $213,598.18.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 14-13348        Doc 59       Filed 03/05/19 Entered 03/05/19 12:21:45                     Desc Main
                                      Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor               $20,706.00
       Less amount refunded to debtor                            $452.89

NET RECEIPTS:                                                                                   $20,253.11


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                                 $4,000.00
    Court Costs                                                               $0.00
    Trustee Expenses & Compensation                                         $831.37
    Other                                                                     $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                 $4,831.37

Attorney fees paid and disclosed by debtor:                     $0.00


Scheduled Creditors:
Creditor                                       Claim         Claim            Claim       Principal      Int.
Name                                 Class   Scheduled      Asserted         Allowed        Paid         Paid
Aetna Inc.                       Unsecured            NA            NA              NA            0.00       0.00
AETNA LIFE INSURANCE COMPANY     Unsecured            NA         197.76          197.76           5.67       0.00
AMERICAN INFOSOURCE              Unsecured      1,341.00       1,315.49        1,315.49          37.70       0.00
AT&T                             Unsecured      2,340.00            NA              NA            0.00       0.00
AT&T SERVICES INC                Unsecured      1,382.00       3,721.77        3,721.77        106.66        0.00
BANK OF AMERICA NA               Unsecured      1,000.00            NA              NA            0.00       0.00
CERASTES LLC                     Unsecured            NA         418.59          418.59          12.00       0.00
CERASTES LLC                     Unsecured            NA         680.00          680.00          19.49       0.00
CERASTES LLC                     Unsecured            NA         550.00          550.00          15.76       0.00
CERASTES LLC                     Unsecured            NA         134.73          134.73           3.86       0.00
CERASTES LLC                     Unsecured            NA         550.00          550.00          15.76       0.00
CERASTES LLC                     Unsecured            NA         749.26          749.26          21.47       0.00
CHECK INTO CASH INC              Unsecured         300.00        508.87          508.87          14.58       0.00
CITY OF CHICAGO DEPT OF REVENU   Unsecured      2,000.00            NA              NA            0.00       0.00
CITY OF EVANSTON                 Unsecured         200.00           NA              NA            0.00       0.00
COMCAST CHICAGO SECONDS          Unsecured         944.00           NA              NA            0.00       0.00
DEPENDON COLLECTION SE           Unsecured         943.00           NA              NA            0.00       0.00
ECMC                             Unsecured     58,566.00     58,450.19        58,450.19      1,675.15        0.00
FEDERAL LOAN SERVICES            Unsecured      5,987.00            NA              NA            0.00       0.00
FEDERAL LOAN SERVICES            Unsecured      9,370.00            NA              NA            0.00       0.00
Fifth Third BANK                 Unsecured      1,609.00            NA              NA            0.00       0.00
Fifth Third BANK                 Unsecured         266.00           NA              NA            0.00       0.00
GATEWAY FINANCIAL                Secured        3,025.00            NA         4,826.85      4,826.85     492.77
GATEWAY FINANCIAL                Unsecured      1,802.00            NA              NA            0.00       0.00
GATEWAY FINANCIAL                Unsecured      9,659.00       8,218.33        8,218.33        235.53        0.00
HERITAGE ACCEPTANCE CORP         Unsecured      8,000.00       8,863.71        8,863.71        254.03        0.00
INTERNAL REVENUE SERVICE         Unsecured            NA         400.00          400.00          11.46       0.00
INTERNAL REVENUE SERVICE         Priority       4,409.00       4,709.00        4,709.00      4,709.00        0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         135.00        133.81          133.81           3.83       0.00
JEFFERSON CAPITAL SYSTEMS LLC    Unsecured         133.00        135.48          135.48           3.88       0.00
LVNV FUNDING                     Unsecured         443.00        554.15          554.15          15.88       0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 14-13348       Doc 59        Filed 03/05/19 Entered 03/05/19 12:21:45                   Desc Main
                                      Document Page 3 of 4



Scheduled Creditors:
Creditor                                       Claim         Claim         Claim        Principal      Int.
Name                                 Class   Scheduled      Asserted      Allowed         Paid         Paid
LVNV FUNDING                     Unsecured         463.00        443.18        443.18          12.70       0.00
LVNV FUNDING                     Unsecured         490.00        418.73        418.73          12.00       0.00
LVNV FUNDING                     Unsecured            NA         639.33        639.33          18.32       0.00
LVNV FUNDING                     Unsecured            NA         679.52        679.52          19.47       0.00
LVNV FUNDING                     Unsecured            NA         332.06        332.06           9.52       0.00
LVNV FUNDING                     Unsecured            NA         301.85        301.85           8.65       0.00
LVNV FUNDING                     Unsecured            NA         561.70        561.70          16.10       0.00
LVNV FUNDING                     Unsecured            NA         809.02        809.02          23.19       0.00
Mea-Ingalls                      Unsecured         782.00           NA            NA            0.00       0.00
MIDLAND FUNDING LLC              Unsecured         531.00        531.46        531.46          15.23       0.00
MIDLAND FUNDING LLC              Unsecured      1,683.00       1,682.85      1,682.85          48.23       0.00
PAYDAY LOAN STORE OF IL INC      Secured           970.00           NA         689.34        689.34      95.25
PAYDAY LOAN STORE OF IL INC      Unsecured         970.00           NA            NA            0.00       0.00
PAYDAY LOAN STORE OF IL INC      Unsecured         700.00           NA            NA            0.00       0.00
PREMIER BANK CARD                Unsecured         429.00        429.37        429.37          12.31       0.00
PREMIER BANK CARD                Unsecured         460.00        460.27        460.27          13.19       0.00
QUANTUM3 GROUP LLC               Unsecured         564.00        526.72        526.72          15.10       0.00
QUANTUM3 GROUP LLC               Unsecured            NA         662.63        662.63          18.99       0.00
Regions Bank                     Unsecured          90.00           NA            NA            0.00       0.00
RENT A CENTER CORP               Unsecured      1,000.00            NA            NA            0.00       0.00
SOCIAL SECURITY ADMINISTRATION   Unsecured     36,000.00     19,016.60     19,016.60         545.00        0.00
South Suburban Hospital          Unsecured      8,000.00            NA            NA            0.00       0.00
Southland Orthopaedics           Unsecured      5,000.00            NA            NA            0.00       0.00
SPRINT                           Unsecured      1,685.00            NA            NA            0.00       0.00
SPRINT NEXTEL                    Unsecured      1,188.00       2,873.73      2,873.73          82.36       0.00
ST IL TOLLWAY AUTHORITY          Unsecured      8,000.00            NA            NA            0.00       0.00
ST IL TOLLWAY AUTHORITY          Unsecured         292.00           NA            NA            0.00       0.00
TCF BANK                         Unsecured         200.00           NA            NA            0.00       0.00
T-MOBILE/T-MOBILE USA INC        Unsecured      2,528.00       1,829.59      1,829.59          52.43       0.00
Urban Trust BANK Salute VISA G   Unsecured         752.00           NA            NA            0.00       0.00
US BANK NA                       Unsecured         300.00        289.06        289.06           8.28       0.00
US BANK NA                       Unsecured            NA          37.63         37.63           1.08       0.00
US BANK NA                       Unsecured            NA         138.00        138.00           3.95       0.00
US BANK NA                       Unsecured            NA         325.68        326.68           9.36       0.00
US DEPT OF ED FEDLOAN            Unsecured     20,500.00     41,035.96     41,035.96       1,176.07        0.00
VERIZON WIRELESS                 Unsecured      1,670.00            NA            NA            0.00       0.00
VILLAGE OF DOLTON DEPT OF REVE   Unsecured         700.00           NA            NA            0.00       0.00
VILLAGE OF HAZEL CREST           Unsecured         500.00           NA            NA            0.00       0.00
Village of Midlothian            Unsecured         200.00           NA            NA            0.00       0.00
Village OF South Holland IL      Unsecured         200.00           NA            NA            0.00       0.00
Village OF South Holland IL      Unsecured         200.00           NA            NA            0.00       0.00
WELLS FARGO BANK NA              Unsecured            NA         872.83        872.83          25.01       0.00
WELLS FARGO BANK NA              Unsecured         800.00        323.80        323.80           9.28       0.00




UST Form 101-13-FR-S (09/01/2009)
  Case 14-13348         Doc 59      Filed 03/05/19 Entered 03/05/19 12:21:45                Desc Main
                                       Document Page 4 of 4



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00             $0.00
       Mortgage Arrearage                                     $0.00              $0.00             $0.00
       Debt Secured by Vehicle                            $5,516.19          $5,516.19           $588.02
       All Other Secured                                      $0.00              $0.00             $0.00
 TOTAL SECURED:                                           $5,516.19          $5,516.19           $588.02

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $4,709.00          $4,709.00              $0.00
 TOTAL PRIORITY:                                          $4,709.00          $4,709.00              $0.00

 GENERAL UNSECURED PAYMENTS:                            $160,804.71          $4,608.53              $0.00


Disbursements:

         Expenses of Administration                             $4,831.37
         Disbursements to Creditors                            $15,421.74

TOTAL DISBURSEMENTS :                                                                      $20,253.11


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 03/05/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
